DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Piringer et al. (US4647063), and further in view of Kohn et al. (US4428993) and Patel et al. (US5879446)
As to claim 39. Piringer et al. discloses a sandwich plate (2) (see e.g. construction core having a cellular structure, whereby the cells are enclosed by walls in abstract. Thus the construction core plus walls on the top and bottom of the construction core corresponds to the claimed sandwich plate), for shell construction or interior construction (see e.g. for walls or for facade element of building in line 10-20 in column6), wherein the sandwich plate (2) comprises at least one plate layer (11)(see e.g. walls in abstract that enclose the core), and at least one core layer (13)(see e.g. construction core in abstract, Fig 1), wherein the at least one plate layer (11) is each formed from a plate which comprises a connecting face (14) (see e.g. walls in abstract that enclose the core),
characterized in that
the at least one core layer (13) is each formed from at least one web (1)(see e.g. support layer 2 & strip 1 in Fig 2-3), comprising at least the following components:
(i) a web base (3) (see e.g. support layer 2 in Fig 2-3)
(ii) at least one tube segment (4) (see e.g. strip 1 in Fig 2, wherein the corrugations or waves of the strip can comprised of flat surfaces or maybe composed of segments of any desirable form in line 67-68 in column 4, line 1-5 in column 5. The segmented corrugations corresponds to the tub segment because the core has height in order to be made to construction wall structure) comprising a wood-based material (see e.g. wood in line 10-15 in column 1), and comprising a wall (5) which is delimited in the circumferential direction of the respective tube segment (4) by at least two cut ends (8, 9) (see e g. segmented corrugation that can comprised of flat surface. It would have been obvious for the surface area wherein corrugation adhered at the troughs to the support layer 2 to be flat cut surface when the corrugation is segmented in order to smoothly connected to the touch layer 2 in line 25-30 in column 2), wherein the wall (5) is delimited in the longitudinal extension direction of the tube segment (4) by two cut faces (6, 7)(see e.g. top surface of the core that is in touch of walls that enclose the core structure in abstract), and wherein the at least one tube segment (4) each has a segment height (h) which represents the maximum extension of the respective tube segment (4) perpendicular to the web base (3), and wherein the at least one tube segment (4) has a segment depth (d) extending in the longitudinal extension direction(see e.g. Fig 1-3, plurality of segment height can corresponds to b shown in Fig 1-3, the height of the plate, or in this case the thickness of the ski, can corresponds to the segment depth wherein the height of the plate can be selected as desired and cut to the desired height in line 40-65 in column 4. The shape of the corrugation can be varied in line 67-68 in column4 and line 1-5 in column 5, , a segmented wavy shape shown in Fig 1-3 meet the claim limitation of wall is delimited in the longitudinal extension shown in Fig 1-4),
wherein the web (1) has a web depth (D) extending in the longitudinal extension direction of the at least one tube segment (4) (see e.g. the height of the plate, or in this case the thickness of the ski, can corresponds to the segment depth wherein the height of the plate can be selected as desired and cut to the desired height in line 40-65 in column 4), characterized in that the at least one tube segment (4) is each mechanically connected to the web base (3) by means of the at least two cut ends (8, 9), wherein the web depth (D) is equal to the segment depth (d) of the at least one tube segment (4) (see e.g. segmented strip 1 in Fig 2 corresponds to the tube segment. adhesive forms strong connection or bond between the strip and the supporting layer in line 60-68 in column3, line 1-5 in column 4. Thus the web depth (D) is equal to the segment depth),
wherein the at least one web (1) is each mechanically connected (see e.g. adhesive forms strong connection or bond between the strip and the supporting layer in line 60-68 in column3, line 1-5 in column 4)to the connecting face (14) (see e.g. top surface of the core that is in touch of walls that enclose the core structure in abstract) of the at least one plate layer (11) (see e.g. walls that enclose the core structure in abstract) by means of one of the cut faces (6, 7) of its at least one tube segment (4)(see e.g. top surface of the core that is in touch of walls that enclose the core structure in abstract need to be cut in order to have a definite depth or thickness. by using adhesive resin and thereby combined to form a laminate core as shown in Fig 1, line 60-65 in column 3),
wherein the web comprises a plurality of tube segments, wherein the tube segments are arranged in parallel relative to their longitudinal extension direction (see e.g. see e.g. strip 1 in Fig 2, wherein the corrugations or waves of the strip can comprised of flat surfaces or maybe composed of segments of any desirable form in line 67-68 in column 4, line 1-5 in column 5. Parallel strip 1 in Fig 1-3),
wherein the web (1) comprises at least two tube segments (4) (see e.g. see e.g. strip 1 in Fig 2, wherein the corrugations or waves of the strip can comprised of flat surfaces or maybe composed of segments of any desirable form in line 67-68 in column 4, line 1-5 in column 5. Parallel strip 1 in Fig 1-3), wherein the at least two cut ends (8, 9) of the at least two tube segments (4) are mechanically connected to a first face (31) of the web base (3) (see e.g. segmented strip can have a segmented width, wherein the each width will need to be cut in order to be adhesive attached to the support layer 2 in Fig 1-3, line 50-60 in column 3); or 
As discussed above, Piringer et al. discloses the web (1) comprises at least one first tube segment (41) and at least one second tube segment (42), wherein the at least two cut ends (8, 9) of the at least one first tube segment (41) are connected to a first face (31) of the web base (3), and wherein the at least two cut ends (8, 9) of the at least one second tube segment (42) are connected to a second face (32) of the web base (3) same side as the first face (31), wherein in particular along a web width (W) the first tube segments (41) and the second tube segments (42) are arranged alternately along the web base (3). 
Piringer et al. does not discloses the special relationship are opposite between first cut ends and second cut ends. in more detains: wherein the at least two cut ends (8, 9) of the at least one first tube segment (41) and at least two cut ends (8, 9) of the at least one second tube segment (42) are connected to a second face (32) of the web base (3) opposite the first face (31), wherein in particular along a web width (W) the first tube segments (41) and the second tube segments (42) are arranged alternately along the web base (3). 
Piringer et al. does not discloses wherein the wood-based material comprises a lignin content of >5%, by weight,
Kohn et al. (US4428993) discloses special relationship are opposite between first cut ends and second cut ends (see e.g. core can be made of array of wood strips each having a periodic wave formation which in the example illustrated is sinusoidal. Each wavy strip is composed of alternate peaks P and troughs T. The wavy strips are arranged so that they are out of phase with each other, as a result of which the troughs T of one strip are contiguous with the peaks of the adjacent strip and are glued together at these points to create open-ended cells C having an eye-shaped cross section in line 40-55 in column 3).
Both Piringer et al. and Kohn et al. are analogous in the field of wood construction core made of wavy structure, it would have been obvious for a person with ordinary skills in the art to modify the first two cut end and the second two cut ends of Piringer et al. such that first two ends and second cut ends are out of phase with each other around the support layer 2 and form segments that are sinusoidal and form alternate peaks and troughs as taught by Kohn et al. such that the alternative core materials can a reduced weight and high structural strength related (see e.g. line 30-40 in column 2)
Piringer et al. in view of Kohn et al. does not discloses wherein the wood-based material comprises a lignin content of >5%, by weight,
Patel et al. (US5879446) discloses wherein the wood-based material comprises a lignin content of >5%, by weight(see e.g. Lignin is a polymer naturally making up about 17 to about 30 weight percent of wood, and can also can generally recovered from wood-processing waste(see e.g. line 25-35 in column 8. about 17 to about 30 weight percent overlaps with >5%)
Both Piringer et al. in view of Kohn et al., and Patel et al. are analogous in the field of wood based construction board, it would have been obvious for a person with ordinary skills in the art to modify the wood based board in Piringer et al. in view of Kohn et al. with the wood comprising 17 to about 30 weight percent of lignin et al. as taught by Patel as Patel discloses wood with 17 to about 30 weight percent of lignin are most naturally available and easily and widely available wood raw materials for construction. 

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Piringer et al. (US4647063), Kohn et al. (US4428993) and Patel et al. (US5879446), and further in view of Hollander et al.(US20050229819)
As to claim 40. Piringer et al. in view of Kohn and Patel does not discloses the sandwich plate (2) according to claim 39, characterized in that the sandwich plate (2) further comprises at least one foot or at least one skid, wherein the at least one foot or at least one skid is mechanically connected to the sandwich plate (2).
Hollander et al. disclose the sandwich plate (2) according to claim 39, characterized in that the sandwich plate (2) further comprises at least one foot or at least one skid, wherein the at least one foot or at least one skid is mechanically connected to the sandwich plate (2)(see e.g. Hollander et al. disclose a pallet system comprising sandwich flat deck 14 comprising corrugated core 26 in Par. 47, Fig 1-2, that is supported by pallet feet 16 combined with skid 18 (see e.g. Par. 43). Hollander et al. discloses the three support structures 12 are designed and configured with openings 22 between post sections or pallet feet 16 to facilitate four-way entry (either by forklift or pallet jack), and enable the pallet 10 to be used on conveyers or roller-systems for maximum versatility (see e.g. Par. 43). Hollander et al. discloses each of the supporting structure of the feet and skid is provided with a plurality of mechanical prone to adapt to puncture the lower surface of the top deck to provide enhanced connection in between in Par. 54). 
Both Piringer et al. in view of Kohn and Patel and Hollander et al. are analogous in the field of sandwiched laminated multilayer structure comprising core structure that can be used in construction or transportation related industrial application, it would have been obvious for a person with ordinary skills in the art to modify the sandwich plate structure of Piringer et al. in view of Kohn and Patel by adding feet and skids as taught by Hollander et al. in order to facilitate four-way entry (either by forklift or pallet jack), and enable the pallet to be used on conveyers or roller-systems for maximum versatility when the sandwiched laminated multilayer structure is used in other industrial application such as pallet as taught by Hollander. It would also have been obvious for a person with ordinary skills in the art to modify the skid/feet of Piringer et al. in view of Kohn and Patel and Hollander et al. such that the connecting interface between the skid/feet and cover plates to have a plurality of mechanical prone as taught by Hollander in order to adapt to puncture the lower surface of the top deck to provide enhanced connection in between as suggested by Hollander et al. (see e.g. in Par. 54).

Response to Arguments
Applicant's arguments filed 5/12/2022 have been fully considered but they are not persuasive.
Double Patenting Rejections 
Applicant traverses these rejections, however, in order to advance prosecution, terminal disclaimers with respect to the noted patents and application were submitted and accepted on May 11, 2022. In view of the foregoing, Applicant respectfully requests withdrawal of these rejections. 
Examiner’s response
ODP are withdrawn due to the Terminal disclaimer filed for application 16300592, USPat 10913571, USPat 10974866.
Claim Rejections under 35 USC § 103 
Applicant argues the claimed invention relates to a sandwich plate for shell construction or interior construction. The configuration of the claimed sandwich plate is uniquely designed. The "plate layer" 11 describes a planar plate that supports the "tube segments" 4 along their longitudinal extent on a "connecting face" of the plate layer. To this end, the tube segments 4 are arranged with one of their respective "cut faces" 14 of the plate layer 11. As such, the plate layer 11 extends in a perpendicular direction to the direction of the longitudinal extent of the tube segments 4. This is shown in Figures 1 and 5 of the present application, reproduced below. 
The claimed structure also comprises a “web” 1 comprising a “web base” 3 and at least one tube segment 4. 
The Office has divided claim 39 into two parts, and applies Piringer to the first half of the claim, and applies Kohn to the second half of the claim (last two paragraphs). 
Applicant argues the Office asserts that Piringer describes a plate layer similar to the claimed invention, as an "edge-forming strips or plates" 3. This element described in Piringer, and shown in Figure 1 (reproduced right) indicates, that these edge- forming strips or plates 3 form lateral boundaries of the entire sandwich plate that are arranged parallel to the corrugated strip 1 (reference sign not indicated in Fig. t), of which the Office asserts are similar to the claimed tube segments of the present application. However, as such, one of skill would understand that the edge-forming strips or plates, in contrast to the claimed plate layer, cannot support the corrugated strip, which the Office asserts are analogous to the claimed tube segments. Hence, the arrangement and the function of the edge-forming strip or plate 3 of Piringer are distinct from the claimed plate layer, and one of skill would not find them interchangeable. Moreover, Piringer is silent about any structure that supports the corrugated strip in a way that may be related to the claimed plate layer. 
Examiner respectfully disagrees:

    PNG
    media_image1.png
    242
    458
    media_image1.png
    Greyscale

The plate in Piringer et al. is plate support core (see e.g. line 5-10 in column 5), thus the arrangement and function of the plate 3 of Piringer are analogous as the claimed plate layer. 
Applicant’s argument is not persuasive. 
 
Applicant argues Furthermore, Piringer does not describe the claimed sandwich plate wherein the "at least one web (1) is each mechanically connected to the connecting face (14) of the at least one plate layer (11) by means of one of the cut faces (6, 7) of its at least one tube segment (4)". The connecting faces (i.e. the faces of the corrugated strip) that are visible in Fig. 1 of Piringer are clearly not connected to the edge-forming strips or plates 3, which the Office assets are similar to the claimed plate layer. 
The Office considers the special arrangement of the tube segments, shown in Fig. 9, as the second discrete element of claim 39 and asserts that this element is allegedly obvious from that described in Kohn. Figure 9 is reproduced below. 
Examiner respectfully disagrees:
Piringer disclose the planar strips are adhesively bonded to each corrugated strip in claim 1.
Applicant’s argument is not persuasive. 

Applicant argues Kohn describes wave-shaped strips are glued together and thus form a continuous essentially planar layer, as shown in Figures t and 2, (reproduced right). In particular, the adjacent strips can be arranged alternately, or, 'out of phase', such that adjacent wave maxima and minima of individual strips may be bonded together. 
The continuous, wave-shaped strips described in Kohn lack "cut ends" of individual "tube segments", contrary to the claimed invention. This feature is a significant difference between the claimed invention and Kohn, as in which there is also no "web base" in the form of a straight strip to which the wave maxima and minima are attached. This results in a deteriorated stiffness of the structure compared to the claimed invention. 
Examiner respectfully disagrees:
Piringer et al. already discloses web base, Kohn is not relied upon to teach the web base. The direction or how the cutting and gluing in Kohn can be different than the claimed invention. Kohn is only used as teaching reference in order to teach cut and relationship of cut vs planar strip. It is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the Piringer. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art", In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that "combining the teachings of references does not involve an ability to combine their specific structures", In re Nievelt, 482 F.2d 965, 179 USP 224, 226 (CCPA). 
Applicant’s argument is not persuasive. 

Applicant argues the primary references are explicitly directed to structures comprising a negligible lignin content: such as paper (see Piringer, abstract: "A lightweight construction core having a cellular structure, whereby the cells are enclosed by walls formed from impregnated paper-like material."), and balsa (see Kohn, column 2, lines 37-41: "More specifically an object of this invention is to provide a technique for producing an expanded balsa core formed by an array of end grain balsa strips having a periodic wave or corrugated formation, which are joined together to create a cellular core"). Patel describes gypsum-containing materials, and improved methods for producing gypsum board, which have high lignin contents. Given such, one of skill would not be motivated to combine Patel with Piringer or Kohn, as Patel does not disclose similar or comparable structures or compositions as the ones cited in the noted references. 


Examiner respectfully disagrees:
Piringer nor Kohn disclose the lignin content, which does not mean they have low lignin content. Instead, Patel et al. is introduced to discloses the naturally wood materials typical lignin content, wherein the wood is used in both Piringer and Kohn. Thus, the teaching of typical lignin content in Patel would also applies in wood product of Piringer and Kohn and the teaching is proper. 
 Applicant’s argument is not persuasive. 

Applicant argues Hollander teaches a hybrid shipping pallet system which likewise explicitly suggests the use of materials with negligible lignin content: "[0042]: The pallet immediately distinguishes itself from known prior art pallets, all of which (whether wood, plastic, or paper-based) are made completely from those homogeneous materials. Referring to FIGS. 1 and 2, the pallet 10 includes three deck support structures 12, each preferably made as a unitized extruded or molded part from a plastic material, either new or recycled, and a deck 14 made from a layered paper material, also either new or recycled, preferably having a corrugated or honeycomb configuration." [emphasis added]. Thus, one of skill would turn away from considering the applicability of Hollander in the creation of the claimed invention, or in combination with other references cited. 
In view of the foregoing, Applicant submits that the claimed invention is non- obvious in view of the cited references, taken alone or together, and respectfully requests withdrawal of the rejections under 35 USC § 103. 


Examiner respectfully disagrees:
There is no lignin claimed in claim 40. Thus applicant is arguing something that is not claimed. 
Furthermore Hollander does have sandwich plate structure similar to Piringer and Kohn, thus they are analogous arts and the combination is proper. 
Since Hollander teach the claim limitation of claim 40. Applicant’s argument is not pervasive. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Snel et al. (US20090022959)
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG GUO whose telephone number is (571)272-3066. The examiner can normally be reached Mon, Tue, Wed, Thur 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG GUO/           Primary Examiner, Art Unit 1783